         CASE 0:21-cr-00147-ADM-TNL Doc. 57 Filed 07/29/21 Page 1 of 5




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 United States of America,                             Case No. 21-cr-147 (ADM/TNL)

                       Plaintiff,

 v.                                                                 ORDER

 Sarah Jean Elwood (1),
 Jeffrey Paul Jackson (2), and
 Geryiell Lamont Walker (3),

                       Defendants.


        This matter comes before the Court on motions for extensions of time to file pretrial

motions filed by Defendants Sarah Jean Elwood and Jeffrey Paul Jackson. Elwood has

filed a Motion to Extend Dates, ECF No. 52, and a Motion to Exclude Time Under the

Speedy Trial Act, ECF No. 53. Elwood has also filed a Statement of Facts in Support of

Defendant’s Motion for Extension of Time to File Motions, ECF No. 54. Elwood requests

that the date for filing pretrial motions be continued to September 30, 2021, as she needs

additional time to review discovery materials with counsel and there were COVID-19

restrictions in place at the facility where she until recently had been detained.

        Jackson has filed a Motion to Continue Filing Date, ECF No. 51, as well as a

Statement of Facts in Support of Exclusion of Time Under Speedy Trial Act, ECF No. 56.

Jackson requests that the date for filing pretrial motions be continued to August 3, 2021,

as his counsel “needs more time to review discovery and complete motions.” ECF No. 51

at 1.


                                              1
          CASE 0:21-cr-00147-ADM-TNL Doc. 57 Filed 07/29/21 Page 2 of 5




        The Government has no objection to either extension request. ECF No. 51 at 1;

ECF No. 52 at 1.

        Additionally, beginning on March 13, 2020, and continuing thereafter, the

Honorable John R. Tunheim, Chief District Judge for the United States District Court for

the District of Minnesota, has issued a series of General Orders in connection with the

COVID-19 pandemic, addressing, among other things, criminal proceedings and trials. 1

On April 29, 2021, Chief Judge Tunheim entered General Order No. 28, which allows

limited in-person proceedings to start on May 3, 2021, for defendants who decline to

consent to conducting the proceeding using videoconferencing, or telephone conferencing

if videoconferencing is not reasonably available. See generally In re: Updated Guidance

to Court Operations Under the Exigent Circumstances Created by COVID-19, Gen. Order

No. 28 (D. Minn. Apr. 29, 2021). General Order No. 28 states that because only limited

in-person proceedings may be held each day, criminal proceedings may be continued until

the date that the criminal proceeding takes place.

        General Order No. 28 continues to encourage the use of videoconferencing in

criminal proceedings and states that, with the defendant’s consent, criminal proceedings

will be conducted by videoconferencing, or telephone conferencing if videoconferencing

is not reasonably available. 2 General Order No. 28 further provides that the presiding judge



1
   All General Orders related to the COVID-19 pandemic may be found on the Court’s website at
https://www.mnd.uscourts.gov/coronavirus-covid-19-guidance.
2
  See also General Order No. 29, which went into effect on June 23, 2021, vacated General Order No. 27, and
extended the Court’s authorization to conduct certain criminal proceedings via video or telephone conference
pursuant to the CARES Act “[b]ecause the emergency created by the COVID-19 outbreak continues to materially
affect the functioning of court operations in the District of Minnesota.” In re: Updated Guidance to Court
Operations Under the Exigent Circumstances Created by COVID-19, Gen. Order No. 29 (D. Minn. June 17, 2021).

                                                     2
            CASE 0:21-cr-00147-ADM-TNL Doc. 57 Filed 07/29/21 Page 3 of 5




will enter orders in individual cases to extend deadlines and exclude time under the Speedy

Trial Act to address delays attributable to COVID-19. Accordingly, should a defendant

file pretrial motions, counsel shall also file a letter indicating whether that defendant

consents to arraignment and a motions hearing by videoconference. See also ECF No.

36.

       Pursuant to 18 U.S.C. § 3161(h), this Court finds that the ends of justice served by

granting a continuance outweigh the best interests of the public and Defendants in a speedy

trial and such continuance is necessary to provide Elwood, Jackson, and their counsel

reasonable time necessary for effective preparation and to make efficient use of the parties’

resources. Based on all the files, records, and proceedings herein, IT IS HEREBY

ORDERED that:

       1.       Elwood’s Motion to Extend Dates, ECF No. 52, is GRANTED.

       2.       Elwood’s Motion to Exclude Time Under the Speedy Trial Act, ECF No. 53,

is GRANTED.

       3.       Jackson’s Motion to Continue Filing Date, ECF No. 51, is GRANTED IN

PART and DENIED IN PART.

       4.       The period of time from July 15 through October 26, 2021, shall be

excluded from Speedy Trial Act computations in this case. See United States v. Mallett,

751 F.3d 907, 911 (8th Cir. 2014) (“Exclusions of time attributable to one defendant apply

to all codefendants.” (quotation omitted)); United States v. Arrellano-Garcia, 471 F.3d

897, 900 (8th Cir. 2006) (same).



                                             3
            CASE 0:21-cr-00147-ADM-TNL Doc. 57 Filed 07/29/21 Page 4 of 5




       5.       All motions in the above-entitled case shall be filed and served consistent

with Federal Rules of Criminal Procedure 12(b) and 47 on or before September 30, 2021.

D. Minn. LR 12.1(c)(1). Two courtesy copies of all motions and responses shall be

delivered directly to the chambers of Magistrate Judge Leung.

       6.       Should a defendant file pretrial motions, counsel shall also file a letter

on or before September 30, 2021, indicating whether that defendant consents to

arraignment and a motions hearing by videoconference. See ECF No. 36.

       7.       Counsel shall electronically file a letter on or before September 30, 2021, if

no motions will be filed and there is no need for hearing.

       8.       All responses to motions shall be filed by October 14, 2021. D. Minn. LR

12.1(c)(2).

       9.       Any Notice of Intent to Call Witnesses shall be filed by October 14, 2021.

D. Minn. LR. 12.1(c)(3)(A).

       10.      Any Responsive Notice of Intent to Call Witnesses shall be filed by October

19, 2021. D. Minn. LR 12.1(c)(3)(B).

       11.      A motions hearing will be held pursuant to Federal Rules of Criminal

Procedure 12(c) where:

                a.     The government makes timely disclosures and a defendant pleads
                       particularized matters for which an evidentiary hearing is necessary;
                       or

                b.     Oral argument is requested by either party in its motion, objection or
                       response pleadings.




                                               4
        CASE 0:21-cr-00147-ADM-TNL Doc. 57 Filed 07/29/21 Page 5 of 5




      12.     If required, the motions hearing shall take place before the undersigned

on October 26, 2021, at 1:00 p.m., in Courtroom 9W, Diana E. Murphy U.S.

Courthouse, 300 South Fourth Street, Minneapolis, Minnesota. D. Minn. LR 12.1(d).

      13.     The arraignment is likewise continued and shall take place before the

undersigned on October 26, 2021, at 1:00 p.m., in Courtroom 9W, Diana E. Murphy

U.S. Courthouse, 300 South Fourth Street, Minneapolis, Minnesota.

      14.     TRIAL: The trial date, and other related dates, will be rescheduled

following the ruling on pretrial motions. Counsel must contact the Courtroom

Deputy for District Judge Ann D. Montgomery to confirm the new trial date.




Dated: July   29    , 2021                           s/ Tony N. Leung
                                              TONY N. LEUNG
                                              United States Magistrate Judge
                                              District of Minnesota


                                              United States v. Elwood et al.
                                              Case No. 21-cr-147 (ADM/TNL)




                                          5
